     Case 2:19-cv-01181-GMN-BNW Document 9 Filed 08/04/20 Page 1 of 1




 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                     ***
 6    GERARDO L. PEREZ,                                   Case No. 2:19-cv-01181-GMN-BNW
 7                                       Plaintiff,       ORDER EXTENDING STAY
 8                    v.
 9    JENNIFER NASH, et al.,
10                                    Defendants.
11

12          This case was referred to the District Court’s Inmate Early Mediation Program (“IEM”)

13   on June 18, 2020 (ECF 4). The case was stayed for ninety (90) days to allow the Plaintiff and

14   Defendants an opportunity to settle their dispute. Due to the pandemic, the mediation session

15   with a court-appointed mediator was not held. The Court now extends the stay until two days

16   after the scheduled IEM. The status report is also due on that date. During this stay period and

17   until the Court lifts the stay, no other pleadings or papers may be filed in this case, and the parties

18   may not engage in any discovery, nor are the parties required to respond to any paper filed in

19   violation of the stay unless specifically ordered by the Court to do so.

20          For the foregoing reasons, it is ordered that the stay is extended until two days after the

21   IEM. The Office of the Attorney General will file the report form regarding the results of the stay

22   by that date.

23          IT IS SO ORDERED.

24          DATED: August 3, 2020.

25

26
                                                      UNITED STATES MAGISTRATE JUDGE
27

28
